DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maharana et al. (US Pub. No. 20200042246), hereinafter referred to as Maharana, in view of Canepa et al. (US Pub. No. 2013/0086336), hereinafter referred to as Canepa, further in view of Benisty et al. (US Pub. No. 2019/0146684), hereinafter referred to as Benisty.
Referring to claims 1 and 10, Maharana discloses a server system (network server, [0017]) comprising: one or more compute nodes configured to run host software (host system 120, fig. 1), each compute node including at least one processor and a host memory device (host system 120…includes a memory and a processing device, [0017]); a plurality of solid-state drive (SSD) devices (112A-N, fig. 1; SSD, [0012] and [0016]); a local non-volatile memory express virtualization (LNV) device (non-volatile memory express (NVMe) direct virtualization with configurable storage in a memory sub-system; [0012], [0014]); and a peripheral component interconnect express (PCIe) bus (PCIe Root Complex 422, fig. 4) that interconnects the plurality of SSD devices and the LNV device to the at least one processor of each compute node (fig. 4-5), and wherein the LNV device is configured to virtualize hardware resources of the plurality of SSD devices and present a virtual SSD device to the host software of the one or more compute nodes (storage device in the memory sub-system that appears, by virtue of the multiple virtual NVMe controllers, as multiple individual storage devices to the host system connected via the PCIe bus; [0014]).
Maharana does not appear to explicitly disclose a non-transparent (NT) switch, the plurality of SSD devices are configured to directly access data buffers of the host memory device, and the NT switch is configured to hide the plurality of SSD devices such that the plurality of SSD devices are not visible to the at least one processor of each compute node.
However, Canepa discloses a non-transparent (NT) switch and the NT switch is configured to hide the plurality of SSD devices such that the plurality of SSD devices are not visible to the at least one processor of each compute node ([0028], [0618]).
Furthermore, Benisty discloses the plurality of SSD devices are configured to directly access data buffers of the host memory device (host memory 302 includes a submission queue 304 and a completion queue 306, [0048]; memory device writes the command to the submission queue, [0051]; memory device fetches the command(s) from the particular submission queue 304, [0053]; fig. 3).
Maharana, Canepa, and Benisty are analogous art because they are from the same field of endeavor, managing host and storage configurations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maharana, Canepa, and Benisty before him or her, to modify the storage system of Maharana to include the NT switch of Canepa and the host queue pairs of Benisty because the NT switch would provide host invisible storage and the queue pairs would facilitate flexible bandwidth control.
The suggestion/motivation for doing so would have been to hide storage status from the host (Canepa: [0028], [0618], [0652]) and ensure QoS (Benisty: [0017-0018]).
Therefore, it would have been obvious to combine Maharana, Canepa, and Benisty to obtain the invention as specified in the instant claim.

As to claim 19, Maharana discloses a server system (network server, [0017]) comprising: one or more compute nodes configured to run host software (host system 120, fig. 1), each compute node including at least one processor and a host memory device (host system 120…includes a memory and a processing device, [0017]); a plurality of solid-state drive (SSD) devices (112A-N, fig. 1; SSD, [0012] and [0016]); a local non-volatile memory express virtualization (LNV) device (non-volatile memory express (NVMe) direct virtualization with configurable storage in a memory sub-system; [0012], [0014]) that interconnects the plurality of SSD devices and the at least one processor of each compute node (fig. 4-5); wherein the LNV device is configured to virtualize hardware resources of the plurality of SSD devices and present a virtual SSD device to the host software of the one or more compute nodes (storage device in the memory sub-system that appears, by virtue of the multiple virtual NVMe controllers, as multiple individual storage devices to the host system connected via the PCIe bus; [0014]); wherein the LNV device is configured to access each compute node on behalf of the plurality of SSD devices (NVMe direct virtualization…includes NVMe virtualization module 113 and virtual NVMe controllers…which enables communications with host system, [0036]).
Maharana does not appear to explicitly disclose a logical non-transparent (NT) switch, accessing data buffers of the host memory device, and the logical NT switch is configured to hide the plurality of SSD devices such that the plurality of SSD devices are not visible to the at least one processor of each compute node.
However, Canepa discloses a logical non-transparent (NT) switch and the logical NT switch is configured to hide the plurality of SSD devices such that the plurality of SSD devices are not visible to the at least one processor of each compute node ([0028], [0618]).
Furthermore, Benisty discloses accessing data buffers of the host memory device (host memory 302 includes a submission queue 304 and a completion queue 306, [0048]; memory device writes the command to the submission queue, [0051]; memory device fetches the command(s) from the particular submission queue 304, [0053]; fig. 3).
Maharana, Canepa, and Benisty are analogous art because they are from the same field of endeavor, managing host and storage configurations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maharana, Canepa, and Benisty before him or her, to modify the storage system of Maharana to include the NT switch of Canepa and the host queue pairs of Benisty because the NT switch would provide host invisible storage and the queue pairs would facilitate flexible bandwidth control.
The suggestion/motivation for doing so would have been to hide storage status from the host (Canepa: [0028], [0618], [0652]) and ensure QoS (Benisty: [0017-0018]).
Therefore, it would have been obvious to combine Maharana, Canepa, and Benisty to obtain the invention as specified in the instant claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maharana, Canepa, and Benisty, as applied to claims 1, 10, and 19 above, further in view of Freyensee et al. (US Pub. No. 2018/0191721), hereinafter referred to as Freyensee.
As to claim 20, while the combination of Maharana, Canepa, and Benisty teaches the LNV device is configured to access data from data buffers of the host memory device of each compute node, the combination does not appear to explicitly disclose the data is encrypted.
However, in a similar endeavor of NVMe virtualization, Freyensee teaches data encryption ([0028]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Maharana, Canepa, Benisty, and Freyensee before him or her, to modify the storage system of Maharana to include the encryption of Freyensee because the encryption would provide a level of security.
The suggestion/motivation for doing so would have been to secure the stored and transmitted data (Freyensee: [0022]).
Therefore, it would have been obvious to combine Maharana, Canepa, Benisty, and Freyensee to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 2-9 and 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
This is a Continuation of applicant's earlier Application No. 16/868285.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2015/0319243 of Hussain et al. and US Pub. No. 20150254088 of Chou et al. are pertinent to NVMe virtual environments.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184